                       Case 6:19-cv-06736-MAT Document 2 Filed 10/03/19 Page 1 of 1

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                      Western District
                                                    __________ DistrictofofNew York
                                                                            __________

                  Carestream Health, Inc.,                            )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No. 19-cv-1348
                                                                      )
                   Choksi Imaging Limited
                                                                      )
                                                                      )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION
                                           Choksi Imaging Limited
To: (Defendant’s name and address) Survey No. 121, Plot No 10
                                           Silvassa Industrial Est 66 Kva Road
                                           Amli, Silvassa, Dadra & Nagar Haveli DN 396230
                                           India




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: HARRRIS BEACH PLLC
                                           Philip G. Spellane
                                           Kyle D. Gooch
                                           99 Garnsey Road
                                           Pittsford, New York 14534
                                           T: 585.419.8800
                                           pspellane@harrisbeach.com
                                           kgooch@harrisbeach.com
       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:     10/3/19
                                                                                           Signature of Clerk or Deputy Clerk
